DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see arguments, filed 04/28/2022, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a stacked body including a plurality of ceramic layers and a plurality of internal electrode layers which are stacked, the stacked body including a first main surface and a second main surface opposite to each other in a stacking direction, a first end surface and a second end surface opposite to each other in a length direction orthogonal to or substantially orthogonal to the stacking direction, and a first lateral surface and a second lateral surface opposite to each other in a width direction orthogonal to or substantially orthogonal to the stacking direction and the length direction; a first external electrode disposed on the first end surface; and a second external electrode disposed on the second end surface; wherein the second main surface of the stacked body defines and functions as a mounting surface; the first external electrode includes: a first underlying electrode layer including a conductive metal; a first resin layer including a resin and no metal component; and a first plating layer; the second external electrode includes: a second underlying electrode layer including a conductive metal; a second resin layer including a resin and no metal component; and a second plating layer; the first underlying electrode layer covers the first end surface, extends from the first end surface, and covers a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface; Application No. 16/930,351 April 28, 2022 Reply to the Office Action dated February 8, 2022 Page 3 of 12 the second underlying electrode layer covers the second end surface, extends from the second end surface, and covers a portion of each of the first main surface, the second main surface, the first lateral surface, and the second lateral surface; the first resin layer covers the first underlying electrode layer at least on the second main surface adjacent to the first end surface; the second resin layer covers the second underlying electrode layer at least on the second main surface adjacent to the second end surface; the first plating layer covers a portion of a surface of the first underlying electrode layer that is not covered with the first resin layer, and completely covers the first resin layer; and the second plating layer covers a portion of a surface of the second underlying electrode layer that is not covered with the second resin layer, and completely covers the second resin layer.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the first plating layer covers a portion of a surface of the first underlying electrode layer that is not covered with the first resin layer, and completely covers the first resin layer; and the second plating layer covers a portion of a surface of the second underlying electrode layer that is not covered with the second resin layer, and completely covers the second resin layer” in combination with the other claim limitations. 

Cited Prior Art
Lee et al (US 10366834) teaches relevant art in Fig. 1-2.
Yeo et al (US 2020/0051735) teaches relevant art in Fig. 2.
MASUNARI (US 2017/0256359) teaches relevant art in [0038].
Tsunoda et al (US 5339068) teaches relevant art in Fig. 8-9.
MOTOKI et al (US 2010/0290172) teaches relevant art in Fig. 1.
HAMANAKA et al (US 2018/0166215) teaches relevant art in Fig. 3-4.
FUKUMURA et al (US 2019/0131076) teaches relevant art in Fig. 1-3.
Yang et al (US 2019/0385795) teaches relevant art in Fig. 1-10.
Han et al (US 10770232) teaches relevant art in Fig. 6.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848